DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 20, 22-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US Pub. No. 2008/0000565) in view of Ramcke (US Pat. No. 5,246,049) and Buchinger-Barnstorf (DE 102007016930; machine translation relied upon) and optionally Maiocchi (US Pat. No. 4,114,671) and/or Saguchi (US Pub. No. 2005/0076986).
Regarding claims 16 and 22, Tomita teaches a pneumatic tire comprising circumferential grooves 34, the circumferential grooves comprising a base and flanks, wherein elements are formed alternately in the circumferential direction, the groove base runs in a meandering or wavy manner along and between the projecting elements, and the alternately formed elements are of a wedge-like design and form an interlocking pattern of wedge-like elements in alternating and opposite direction towards the groove base and bounded by oblique faces which extend in the axial direction up to the groove base and run in the circumferential direction at least substantially over a circumferential extent of the elements, the wedge-like design comprises a single substantially rectangular and planar oblique face which extends in the axial direction up to the groove base and runs in the circumferential direction at least over a circumferential extent of the elements, with substantially triangular faces (paragraph [0074]; figures 3a-3c and figure 4). To the extent that Tomita does not teach or suggest that the groove base runs in a meandering or wavy manner along and between the projecting elements, Maiocchi teaches an interlocking wedge-like design where the groove base runs in a meandering or wavy manner along and between the projecting elements (column 2, line 57 – column 3, line 64; figures 1-5), and Saguchi teaches alternating elements with a wedge-like design comprising a single substantially rectangular and planar oblique face which extends in the axial direction up to the groove base and runs 
Regarding claim 17, Tomita teaches a specific embodiment where the oblique faces run at an angle of 43 degrees to the radial direction (paragraph [0074]; figures 2b-2c).
Regarding claim 18, Tomita teaches that the elements comprise oblique faces which are planar faces (paragraph [0074]; figures 3a-3c and figure 4b).
Regarding claim 20, Tomita does not specifically disclose that the oblique faces begin at a bordering edge. Ramcke teaches that the oblique faces begin at a bordering edge (column 11, line 6 – column 12, line 59; figures 6-7). Buchinger-Barnstorf teaches that the oblique faces begin at a bordering 
Regarding claim 23, Tomita teaches that the connecting portions run at least in the axial direction (figure 3a).
Regarding claim 24, Tomita does not specifically disclose that the connecting portions are inclined in either the same or opposite sense with respect to the axial direction. Buchinger-Barnstorf teaches that the connecting portions are inclined in alternating opposite senses in relation to the axial direction (figure 5). It would have been obvious to one of ordinary skill in the art to alternate the connecting portions with respect to the axial direction as is taught by Buchinger-Barnstorf in the tire of Tomita (combined) as a known configuration of connecting portions of projecting elements with the predictable result of having a functional tire.
Regarding claims 25-26, Tomita does not specifically disclose rounded corner portions. Buchinger-Barnstorf teaches rounded corner portions with an angle alpha3 of between 30 and 80 degrees (paragraph [0025]; figure 5), the angle of the rounded corner being equal to 180 degrees – 2 * alpha3, resulting in an angle range of 20-120 degrees, overlapping the claimed ranges. It would have been obvious to one of ordinary skill in the art to use an angle for the rounded corner portions as is taught by Buchinger-Barnstorf in the tire of Tomita (combined) as a known configuration of rounded corner portions with the predictable result of having a functional tire.
Regarding claims 27-29 and 31, as is set out above, Ramcke teaches pitching arrangements of projecting elements in a tire (column 2, line 27 – column 12, line 66; figures 1-8; claims 17-18), and it would have been obvious to one of ordinary skill in the art to use a pitch sequence as taught by Ramcke in the tire of Tomita (combined) in order to reduce resonance peaks (see Ramcke at column 9, lines 3-9). 


Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        February 11, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 11, 2022